Citation Nr: 1629445	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  05-18 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than bipolar disorder, depression and schizoaffective disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability. 

3.  Entitlement to nonservice connection pension benefits. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1977 to September 1980 in the Army and from October 3, 1983 to June 9, 1989 in the Marine Corps.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2007and September 2008 rating decisions and an October 2012 administrative decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims for entitlement to TDIU, service connection for PTSD and entitlement to nonservice connected pension benefits, respectively. 

Relevant to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, such was originally adjudicated by the agency of original jurisdiction (AOJ) as entitlement to service connection for PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons and other psychiatric diagnoses of record as well as the unappealed February 2015 RO decision denying service connection for bipolar disorder, depression and schizoaffective disorder, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder other than bipolar disorder, depression and schizoaffective disorder, to include PTSD.

In December 2010, May 2013 and October 2015, the Board remanded the instant claims.  As will be discussed herein, the Board finds that the AOJ has substantially complied with the remand orders with regard to the instant claims and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).
The Board remanded the instant claims in December 2010 and October 2015 to allow the Veteran's requested RO hearing to be scheduled.  Such a hearing was scheduled for September 2012 and then later for December 2015; however, the Veteran, through his representative, canceled this hearing in September 2012, and the Veteran failed to appear for his hearing in December 2015.  Therefore, his hearing requests are deemed to be withdrawn.  38 C.F.R. § 20.704(d) (2015). 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.  A review of the documents in the electronic files reveals an Informal Hearing Presentation submitted by the Veteran's representative in August 2014.  The remaining documents contained in the electronic files consist of various adjudicatory documents and medical records that are either duplicative of the evidence in the paper file or are irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.

2.  An acquired psychiatric disorder other than bipolar disorder, depression and schizoaffective disorder, to include PTSD is not shown to be causally or etiologically related to any disease, injury, or incident in service.

3.  The Veteran has not been granted service connection for any disability.

4.  The Veteran did not have wartime service for VA pension purposes-the threshold eligibility requirement for nonservice-connected pension. 





CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder other than bipolar disorder, depression and schizoaffective disorder, to include PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.16, 4.19 (2015).

3.  As the basic eligibility requirements for entitlement to nonservice-connected pension are not met, the claim for nonservice connected pension is without merit.  38 U.S.C.A. § 101, 1521 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.6 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

In connection with the claim for service connection for PTSD, VA's duty to notify was satisfied by letters in January 2008 and November 2011.  See 38 U.S.C.A.     §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist the Veteran in the development of the claim includes assisting the Veteran in the procurement of service treatment records (STRs), pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A.      § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and identified relevant post-service VA treatment records and Social Security Administration (SSA) records have been obtained and considered.  The Veteran has not identified any additional outstanding records that VA should seek to obtain on his behalf.

The Board also notes that no examination was conducted in this case nor is one warranted in conjunction with the service connection claim for an acquired psychiatric disorder other than bipolar disorder, depression and schizoaffective disorder, to include PTSD.  In this regard, under 38 U.S.C.A. § 5103A(d), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Board finds that a VA examination and/or opinion is not necessary with respect to the claim for service connection for an acquired psychiatric disorder other than bipolar disorder, depression and schizoaffective disorder, to include PTSD decided herein.  Specifically, as will be discussed below, there is no indication that such disorder is related to service beyond the Veteran's conclusory generalized lay statements.  See McLendon, supra.  In this regard, the Board notes that a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  As will be discussed further there is no verification of any of the Veteran's claimed in service stressors.  In this regard, the Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claim.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the December 2010, May 2013 and October 2015 remand directives by scheduling the Veteran for videoconference hearings in September 2012 and December 2015.  While the Veteran requested that the first hearing be cancelled and then rescheduled, he failed to appear for his second hearing in December 2015 and did not provide good cause to reschedule his hearing nor has he requested such.  As such, no further action is necessary in this regard.  In addition, the RO sent VCAA compliant notice to the Veteran in November 2014 as ordered in the May 2013 remand directives.  Therefore, the Board finds that the RO has substantially complied with the prior remand directives.  See D'Aries, supra.

In connection with the claims for entitlement to TDIU and nonservice connected pension benefits, the Veteran has been notified of the reasons for the denial of the claims, and has been afforded the opportunity to present evidence and argument with respect to the claims.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed the Veteran.  As will be explained below, the claims lack legal merit.  As the law, and not the facts, is dispositive of his claims, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  PTSD 

The Veteran is seeking service connection for an acquired psychiatric disorder other than bipolar disorder, depression and schizoaffective disorder, to include PTSD due to military sexual trauma (MST) and alleged injuries while in the service.  He asserts that he was forced into prostitution and fell from a moving vehicle while stationed abroad.  In addition, the Veteran asserts that he suffered torture and illegal experiments at the hands of both the United States military as well as hostile forces while he was in the Army and Marine Corps. 

Governing Laws and Regulations

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is consistent with the circumstances, conditions, and hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f). 

During the course of the appeal, the regulations for PTSD were amended to include that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 - 39852 (July 13, 2010). 

Initially, the Board notes that there is no evidence in the record that the Veteran served in combat nor is the Veteran claiming that he served in combat or that his PTSD is related to combat.  Further, as the Veteran did not serve in a location involving "fear of hostile military or terrorist activity," the amended regulations are not for application.  Rather, the Veteran's principal claimed stressors are that he was sexually and physically assaulted while in the service and suffered a fall resulting in a head injury. 

Thus, as it is not shown that the Veteran engaged in combat, his unsupported assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his alleged service stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet.App. 128 (1997); Doran v. Brown, 6 Vet.App. 283 (1994).  The regulatory requirement for "credible supporting evidence" means that "the veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

VA's regulation concerning the evidence necessary to establish the occurrence of a stressor in claims for service connection for PTSD provides the following guidance: If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5). 

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).

The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Evidence

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim. 

The Board first notes that the Veteran served two terms of active duty service.  The Veteran served in the Army from September 1977 to September 1980 and from October 3, 1983 to June 9, 1989 in the Marine Corps.  For the Veteran's second period of service, he was discharged from the Marine Corps in June 1989 under other than honorable conditions by reason of a felony civil conviction for one completed rape and two attempted rapes.  Moreover, in a September 2014 decision, the Board found that he was not shown to have been insane during the time that he committed the offenses in May and June 1985.  Therefore, the character of his discharge is considered dishonorable for VA purposes and his application to the Navy to upgrade his discharge was denied.  Therefore, the Board found that as the character of the Veteran's discharge was under other than honorable conditions, it was a bar to his receipt of VA benefits.  The Board finds that any claims arising out of this period of service are without legal merit.  

For the Veteran's first period of service from September 1977 to September 1980, service treatment and service personnel records are silent with respect to any incidents of MST or physical trauma to include any reports of torture or illegal experimentation.  In addition service treatment records reflect no reports of any injury or incidents such as a fall from a moving vehicle which the Veteran has claimed.  The Veteran's August 1983 report of Medical History and Report of Medical Examination, done prior to his entrance in the Marine Corps reflect that the Veteran reported that he was in good health and reveal no reports of any head injuries or psychological problems.  The Veteran denied nightmares and trouble sleeping as well as anxiety and depression. 
Post service records initially reflect the Veteran's reports of no psychological problems.  An April 1998 treatment note reflects the Veteran's denial of any psychological issues.  PTSD and depression screenings completed in June 2004 and 2005 were negative.  An August 2004 treatment note reflects the Veteran's reports of a motor vehicle accident that occurred when he was struck from behind by another vehicle. 

SSA records reflect that the Veteran suffered from paranoid schizophrenia and other functional psychotic disorders beginning in March 2007.  An April 2007 examination and evaluation done for SSA purposes diagnosed the Veteran with paranoid schizophrenia.  At the time of the examination the Veteran reported that he had never been hospitalized for any psychological treatment but that he did received treatment and counseling through the VA.  In addition, the Veteran reported that he had served in Grenada from 1977 to 1989 during which time he may have been "gassed."  The Veteran reported that for the 15 years prior to the examination he had a "laser light on his head."  The Veteran reported that while he was in the military he underwent experiments where they would "try to freeze him to see how long he could take the pain," and that "one time it was so painful he passed out."  The Veteran reported that a "network of Communists" constantly harassed him and that the laser beam on his head "comes from way up," and is used to control him.  The Veteran reported that he believed the laser beam was part of a police conspiracy of retribution because the Veteran would not take responsibility when allegedly a police officer impregnated a prostitute.  The Veteran reported that he was sent to jail as he would not claim the baby as his own.  The examiner found that the Veteran suffered from grandiose paranoid delusions and hallucinations.  The examiner expressed no etiological opinions or statements, and the Veteran at this time did not report any instances of falls in the military or any sexual abuse while on active duty. 

VA mental health treatment records beginning in 2007 reflect the Veteran's reports of continuing grief over the death of his mother as well as his feelings of being taken advantage of and experimented on.  The Veteran reported that he fell from a truck while stationed abroad and hurt his back, however at this time he did not claim that he suffered a head injury.  The Veteran reported that he believed that he was controlled by an unseen force which caused him to seek the company of prostitutes.  The Veteran reported that while stationed abroad he was part of a special forces operation which required him to torture and be tortured.  The Veteran reported that he began to have nightmares after his army service.  The Veteran reported that he underwent special training while in the Marine Corps and that experiments were done on him.  The Veteran reported that he felt these experiments were the cause of his mental health and general health problems.  The Veteran was diagnosed with a possible delusional disorder.  The examiners reported that the Veteran suffered from grandiose delusions and persecutory ideations.  The examiners expressed the belief that the Veteran may also suffer from a stress disorder which was related to his military experiences and or an injury, however they did not provide further explanation as to which experiences, injuries, or period of service. 

An August 2008 private mental health evaluation reflects the Veteran's diagnoses of PTSD, delusional disorder, and bipolar disorder.  The Veteran reported that while in service he fell from a moving vehicle and sustained a head injury.  The Veteran reported that since that time he has suffered mental problems including nightmares.  The Veteran reported a history of sexual abuse.  The Veteran reported that he was raped by a 30 year old woman when he was 14 years old.  The Veteran reported that when he was in service he "picked up a lot of prostitutes," and he believed that this was part of his problem. 

In May and June 2014, the Veteran submitted statements both of which he drafted and one of which appears to be endorsed by a private physician.  In both statements the Veteran alleges that he fell from a moving vehicle while stationed abroad, and that such fall caused back and head trauma.  The Veteran also reported that he engaged in a sexual relationship with a 30 year old woman when he was 14 years old.  The Veteran reported that "he enjoyed it but later found out, it could be classified as abuse."  The Veteran reported that he was sexually abused while serving in the army as he was "subjected to legal prostitution."  The Veteran noted that he had been diagnosed with various conditions to include delusions, bipolar disorder, and PTSD and that all such disorders were caused or aggravated by the trauma to his head which resulted from his fall while in service.  The statements go on to further note that "based all of these numerous accumulations of factors, it is more likely than not that during the Marine Corps enlistment that... the Veteran was not in a stable state of mind."  The statements note that the Veteran has not had any serious legal problems for over twenty years other than "constantly harassment" and indicate that "stress...kills brain cells and lowers your learning abilities or capabilities," and that "it is more likely than not that the current and historical problems can be related back to the veteran [sic] enlistment period between 1977 and 1980." 

The Veteran has provided several additional statements throughout the appeal which illustrate his numerous allegations.  The Veteran originally filed claims in May 2004 during which he claimed that he had suffered a fall while in the military but that it had resulted in a back injury and he did not claim any head trauma.  The Veteran's original mental health claim indicated that he had been forced into prostitution during his first tour of duty as a hazing ritual for new soldiers.  In subsequent statements beginning in 2008, the Veteran alleged that he had suffered a head injury during his supposed fall from a moving vehicle.  The Veteran reported that he suffered headaches and nightmares immediately following the fall.  The Veteran reported that after the fall he began to visit and "pick up" prostitutes.  In additional statements, the Veteran reported that he participated in secret fact finding operations which subjected him to torture and experiments with "illegal gadgets" and "invisible chemicals," in an attempt to get evidence of torture and the use of illegal gadgets on American soldiers by communists hiding in West Germany.  The Veteran reported that he was sent on additional secret missions to Grenada to prepare for the pre-invasion for "Urgent Fury Operation," where he was "tortured by the enemy" and again subjected to "invisible chemicals."  The Veteran maintains that since his discharge he has been controlled by an unseen force and that a laser beam is used to control him.  

The Veteran also provided several lay statements from his friends and brothers.  The statements indicate that the Veteran's friends and brothers have witnessed that the Veteran has suffered from various ailments since his discharge from the service to include "mental trauma."  

Analysis

The Board observes that private and VA treatment records also show diagnoses of other psychiatric disorders including paranoid schizophrenia, delusional disorder, depression, depressive disorder and bipolar disorder.  Moreover, a February 2015 RO decision denied service connection for bipolar disorder, depression and schizo-affective disorder (claimed as paranoid schizophrenic with delusions).  As the Veteran has not appealed that decision and has specifically requested service connection for PTSD, the Board has limited his current claim to the matter of an acquired psychiatric disorder other than bipolar disorder, depression and schizoaffective disorder, to include PTSD.  See Clemons, supra.  

Initially, the Board observes that the Veteran is competent to report that he experienced his alleged stressors in service, and that he has experienced psychiatric symptoms since such time.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that a claimant was competent to testify to chronicity and continuity of mental health symptoms); Culver v. Derwinski, 3 Vet. App. 292, 297-98 (1992) (holding that a claimant was competent to report a nervous breakdown that occurred shortly after service).  Again, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, 6 Vet. App. at 469-70.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson, 581 F.3d at 1316. 

However, in the instant case, the Board finds the Veteran's lay statements regarding the account of his alleged stressors to be not credible.  In addition to evaluating competence, the Board has a duty to assess the credibility of the evidence of record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event -see Buchanan, 451 F.3d at 1337-the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Again, in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In this regard, the Board finds that the credibility of the Veteran's allegations pertaining to his in-service stressors is outweighed by the evidence to the contrary, which includes competent and probative medical evidence and his own documented falsehoods.  Although the Veteran's claims file does contain some of the forms of alternative evidence that can be used to support a contention of MST, 38 C.F.R.      § 3.304(f)(5), none of that evidence actually supports his contentions.  Rather, the Veteran's allegations of changed behavior, pursing and "picking up prostitutes" runs counter to his prior description of events and in service stressors.  The Veteran's statements serve to show inconsistency in his statements and theories.  Moreover, service treatment records in August 1983, shortly after the Veteran's alleged "changed behavior," report that the Veteran expressly denied any psychological problems.  Further, in April 1998, the Veteran again specifically denied any psychological problems. 

Importantly, post service treatment records clearly show that the Veteran has been inconsistent in his reports of MST as well as his other various alleged stressors.  In this regard, when he first claimed "mental trauma" in May 2004, he alleged that he had been forced into prostitution as a hazing ritual for new soldiers.  However, his allegations have subsequently changed to head trauma being the root cause of his psychological problems.  The Veteran alleged that his mental problems arose immediately after he fell from a moving vehicle while in the army.  The Veteran reported that he began suffering from headaches and nightmares.  However, the Veteran specifically denied any health problems to include nightmares and other psychological problems and head trauma on his August 1983 Report of Medical History and Report of Medical Examination.  The Veteran's allegations have further evolved to include allegations that after his supposed fall with resulting head trauma his behavior changed and he began to "pick up prostitutes" while in the service.  The Veteran also noted that he had "legal problems" with prostitutes 20 years ago, possibly alluding to his conviction for rape while in the Marine Corps.  In addition, the Veteran reported that he was incarcerated for "not taking responsibility after a prostitute was impregnated by a police officer."  However, the Veteran has subsequently reported that he has had no legal problems for the past 20 years other than "continuous harassment."  While it is unclear as to who is harassing the Veteran, these numerous inconsistencies weigh against the Veteran's credibility. 

The Board notes the May 2014 statement written by the Veteran and purportedly signed by a physician which indicates that the Veteran's PTSD is related to the alleged fall in service.  The statement notes "it is more likely than not that the current and historical problems can be related back to the veteran enlistment period between 1977 and 1980," however, the statement also reports that the Veteran's conditions were caused or aggravated by subsequent military duty.  The Board finds this opinion to be internally inconsistent.  In addition, the statement rests solely on the Veteran's recitation of facts and allegations, there is no indication that the purported physician examined the Veteran or reviewed his medical and service history.  In addition, the opinion relies on the Veteran's unsubstantiated claims of a head injury in service.  The Court has held that a medical opinion based on an inaccurate or incomplete factual premise is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006)(reliance on Veteran's statement renders a medical report incredible only if the Board rejects the statement of the Veteran).  

Further, the Board finds the opinion suspect in that while it is noted that the statement was written by the "patient," which the Board assumes is the Veteran, and purports to be signed by a physician, it is unclear as to who the alleged physician is.  In addition, the signature block and notation by the purported physician indicated general agreement, but does not specify what section, opinion, or points are in agreement.  The Board is unable to authenticate the statement as the stamp accompanying the statement and the signature are illegible.  Therefore, the Board affords the statement no probative value.  

In addition, the evidentiary record does not contain any evidence which establishes an in-service event, injury, or disease to which the claimed PTSD may be related.  In this regard, the Board again notes that there is no evidence of record, other than the Veteran's statements, which verifies that he fell from a moving vehicle while in service or was subject to prostitution during his first period of active military service.  Significantly, there also is no competent, probative evidence or opinion of record which suggests that there exists a nexus between any incident in service and the Veteran's PTSD, which was diagnosed many years thereafter.  Indeed, none of the medical treatment records reflect any such opinion or comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing evidence or opinion other than the May 2014 opinion, which has been found to be non-probative.  Furthermore, as discussed above, VA is not required to obtain a medical opinion addressing the etiology of the Veteran's PTSD, as there is no credible evidence that the Veteran fell from a moving vehicle while in service or was subjected to forced prostitution and no probative indication that his PTSD is otherwise related to service.  See McLendon, supra.

The Board has considered the Veteran's lay statements that his PTSD is related to his service, but finds that, as a lay person, he is not competent to render an etiological opinion.  In this regard, the question of etiology of a mental disorder involves a medical subject concerning an internal psychological process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence.  See Jandreau, supra; see also Woehlaert, supra. 

The Board also notes that the Veteran has repeatedly reported, that he may have PTSD as the result of childhood experiences.  Although such evidence may be viewed as raising an aggravation (of pre-existing condition/injury) theory of entitlement to service connection, the Board has determined that there is no competent and credible evidence of an in-service stressor (i.e. an aggravating occurrence). 

Based on the above analysis, the Board finds that service connection is not warranted for PTSD.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

III.  TDIU

A TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Review of the record demonstrates the Veteran has not been granted service connection for any disability, and there are no pending claims for service connection.  To be entitled to TDIU, the Veteran must be unable to secure and follow a substantially gainful occupation as a result of service-connected disabilities.  As he does not have any service-connected disabilities, as a matter of law, there is no basis for assignment of a TDIU.  See Sabonis, 6 Vet App. at 430.  His TDIU claim is therefore denied.

IV.  Nonservice Connected Pension Benefits

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  Such benefits have a number of requirements, including that a veteran (1) served in the active military, naval, or air service for 90 days or more during a period of war, (2) is permanently and totally disabled from nonservice- connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.3(a)(3). 

As to the requirement of wartime service, a veteran meets the service requirements of this section if he or she served in the active military, naval, or air service 1) for ninety days or more during a period of war; 2) during a period of war and was discharged or released from such service for a service-connected disability; 3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or 4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3). 

The term "active military, naval, or air service" includes active duty as well as any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 C.F.R. § 3.6(a). 

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501(4); 38 C.F.R. § 3.2.  Pursuant to 38 C.F.R. § 3.2(f), with regard to the Vietnam War, the period beginning on February 28, 1961 and ending on May 7, 1975, inclusive, is the established period of war in the case of a Veteran who actually served in the Republic of Vietnam during that period.  The period beginning August 5, 1964 and ending on May 7, 1975, inclusive, is the established period of war in all other cases. 

The threshold issue to initially address in a pension case is whether the Veteran had the requisite period of wartime service.  If that issue is answered in the affirmative, the additional issues of permanent and total disability and net worth and income requirements will then be addressed.  However, if the Veteran did not have the requisite wartime service, there is no need to proceed further, or to address any other related issue, in adjudicating a claim for nonservice-connected pension. 

Here, it is undisputed that the Veteran served on active duty from September 1977 to September 1980 with the United States Army and from October 1983 to June 1989 with the United States Marine Corps.  Neither of the Veteran's periods of service fall during periods of war.  38 C.F.R. § 3.2.  Hence, as the Veteran did not have war time service for VA pension purposes, the threshold eligibility requirement for nonservice-connected pension is not met.

The legal authority governing eligibility for VA pension benefits is clear and specific, and the Board is bound by such authority.  As the threshold eligibility requirement for nonservice-connected pension is not met, the Veteran cannot establish entitlement to nonservice-connected pension benefits.  Under these circumstances, the claim on appeal must be denied as without legal merit.  See Sabonis, 6 Vet App. at 430. 


ORDER

Service connection for an acquired psychiatric disability other than bipolar disorder, depression, and schizoaffective disorder, to include PTSD is denied. 

A TDIU due to service-connected disabilities is denied.

The claim for nonservice-connected pension benefits is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


